UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52618 SOUTHERN TRUST SECURITIES HOLDING CORP. (Exact name of registrant as specified in its charter) Florida (State or other jurisdiction of (I.R.S Employer Incorporation or organization) Identification No.) 145 Almeria Ave., Coral Gables, Florida (Address of principal executive offices) (Zip Code) (305) 446-4800 (Registrant’s telephone area, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation ST (232.405 of this chapter) during the preceding 12 months or for such shorter period that the registrant was required to submit and post such files). Yesþ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: The registrant had 19,177,826 shares of common stock issued and outstanding on July 15, 2013. Introductory Note: The Registrant qualifies as a “smaller reporting company” and has elected to comply with the requirements applicable to smaller reporting companies set forth in Regulation S-K and Form 10-Q. INDEX Page Part I Item 1. Consolidated Interim Financial Statements 3 Consolidated Statements of Financial Condition as of June 30, 2013 and December 31, 2012 3 Consolidated Statements of Operations and Comprehensive Loss for the three and six months ended June 30, 2013 and 2012 4 Consolidated Statements of Changes in Stockholders’ Equity for the six months ended June 30, 2013 5 Consolidated Statements of Cash Flows for the six months ended June 30, 2013 and 2012 6 Notes to Consolidated Interim Financial Statements 7 Item 2. Management’s Discussion and Analysis 29 Item 3. Quantitative and Qualitative Disclosures About Market Risk 39 Item 4. Controls and Procedures 39 Part II Item 1. Legal Proceedings. 40 Item 1A. Risk Factors 41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3. Defaults Upon Senior Securities 41 Item 4. Submission of Matters to a Vote of Security Holders 41 Item 5. Other Information 41 Item 6. Exhibits 41 Signature Page 42 2 ITEM 1. CONSOLIDATED INTERIM FINANCIAL STATEMENTS SOUTHERN TRUST SECURITIES HOLDING CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION June 30, December 31, (Unaudited) ASSETS Cash and cash equivalents $ $ Securities owned at fair value Due from redemption of investment - Due from clearing brokers Commissions receivable Investment in AR Growth Investment in Nexo Emprendimientos, S.A. (see Note 16) Other assets Property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Accounts payable and accrued expenses $ $ Payable to customers Due to investors from redemption of investment - Notes payable Income taxes payable - Total liabilities $ $ Commitments and contingencies (Note 15) Stockholders' equity Series C, 8% convertible preferred stock, no par value, 2.5 million shares authorized, 520,000 issued and outstanding at June 30, 2013 and December 31, 2012 $ $ Common stock, no par value, 100 million shares authorized; 19,177,826 shares issued and outstanding at June 30, 2013 and December 31, 2012, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total Southern Trust Securities Holding Corp. and Subsidiaries stockholders' equity Noncontrolling interest Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to consolidated financial statements. 3 Back to Table of Contents ITEM 1. CONSOLIDATED INTERIM FINANCIAL STATEMENTS SOUTHERN TRUST SECURITIES HOLDING CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS Three Months Three Months Six Months Six Months Ended Ended Ended Ended June 30, June 30, June 30, June 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues Trading income $ $ Commissions Give up income Managed account fees Interest and dividend income Other income Expenses Commissions and clearing fees Employee compensation and benefits Occupancy Communications and market data Professional fees Travel and entertainment Depreciation and amortization Interest expense Other operational expenses Loss before equity in loss of Nexo Emprendimientos SA ) Gain on exercise of put option - - Loss (income) before equity in loss of Nexo Emprendimientos SA ) ) Equity in income of Nexo Emprendimientos SA - - Net (loss) income ) ) Net income attributable to noncontrolling interest Net (loss) income attributable to Southern Trust Securities Holding Corp. and Subsidiaries $ ) $ $ ) $ Preferred Stock Dividends - - ) - Net (loss) income applicable to common stockholders $ ) $ $ ) $ Other comprehensive loss: Net (loss) income ) ) $ Foreign currency translation adjustment gain (loss) Total other comprehensive loss ) ) Comprehensive loss attributable to noncontrolling interest Comprehensive loss attributable to Southern Trust Securities Holding Corp. ) $ ) $ and Subsidiaries Weighted average common shares outstanding Basic Diluted Net loss per common share Basic $ ) $ $ ) $ Diluted $ ) $ $ ) $ See accompanying notes to consolidated interim financial statements. 4 Back to Table of Contents ITEM 1. CONSOLIDATED INTERIM FINANCIAL STATEMENTS SOUTHERN TRUST SECURITIES HOLDING CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY Preferred Stock Common Stock Additional Paid-In Accumulated Accumulated Other Comprehensive Total Southern Trust Securities Holding Corp. and Subsidiaries Stockholders' Noncontrolling Total Stockholders Shares Amount Shares Amount Capital Deficit (Loss) Equity Interest 'Equity Balance, December 31, 2012 $ ) $ ) $ $ $ Net loss ) ) ) Other Comprehensive Loss ) ) ) Stock based compensation Dividends to preferred stockholders ) ) ) cash dividend ($.20 per share in 2013) - Balance, June 30, 2013 $ ) $ ) $ $ $ See accompanying notes to consolidated interim financial statements. 5 Back to Table of Contents ITEM 1. CONSOLIDATED INTERIM FINANCIAL STATEMENTS SOUTHERN TRUST SECURITIES HOLDING CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Six Months Six Months Ended Ended June 30, June 30, (Unaudited) (Unaudited) Cash flows from operating activities Net loss $ ) $ Adjustments to reconcile net loss to net cash (used in) operating activities: Stock-based compensation - employees Depreciation and amortization Income in equity of affiliate - ) Gain on exercise of put option - ) Changes in operating assets and liabilities: Securities owned ) ) Due from clearing brokers ) Commissions receivable ) Other assets ) ) Due from redemption of investment - Accounts payable and accrued expenses Payable to customers ) Due to investors from redemption of investment ) - Income Taxes Payable ) - Net cash (used in) operating activities $ ) $ ) Cash flows from investing activities Purchases of equipment $
